Order entered December 24, 1968, denying temporary injunction unanimously reversed on the law and the facts and temporary injunction granted, with $30 costs and disbursements to appellant, on order to be settled conditioned on plaintiff’s filing a security company bond in the sum of $10,000. Plaintiff licensed Southway Corporation to market its patented product. Defendant Warner is the sole beneficial stockholder of Southway. In the license agreement Southway and Warner agreed not to permit others to use the product or to disclose any information in regard to it. The agreement was allowed to lapse and Southway without objection forfeited a sum deposited in escrow. Immediately thereafter Warner organized defendant Walco, which proceeded to market a product very similar to plaintiff’s. Warner’s explanation of these events is replete with inconsistencies, contradictions and statements difficult to believe. Undoubtedly plaintiff will suffer irreparable injury if Walco is permitted to market its product and it should appear that defendants have wrongfully appropriated it. Under these circumstances, a temporary injunction should issue (CPLR 6301; cf. Spiselman v. Rabinowitz, 270 App. Div. 548). Settle order on notice. Concur — Stevens, P. J., Tilzer, Markewich, Nunez and Steuer, JJ.